Citation Nr: 0015634	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-01 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 3, 
1995, for assignment of an evaluation of 100 percent for 
residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In April 2000, prior to the promulgation of this decision, 
the Board received statements from the veteran in which he 
reiterated arguments he had previously made concerning the 
issue on appeal and, also, referred to matters not presently 
before the Board, including a possible claim for 
reimbursement of unauthorized medical expenses.  Those 
statements are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The date of the veteran's claim for an increased 
evaluation for residuals of a right eye injury was June 15, 
1995.

2.  Prior to June 15, 1995, it was not factually 
ascertainable that visual acuity in the right eye was 5/200 
or less.


CONCLUSION OF LAW

Entitlement to an effective date earlier than January 3, 
1995, for an evaluation of 100 percent for residuals of a 
right eye injury is not warranted.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.84(a), 
Diagnostic Code 6071 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

In the veteran's case, the record discloses that a rating 
decision in January 1982 granted service connection for 
residuals of a right eye injury and assigned a noncompensable 
evaluation.  On June 15, 1995, the RO received the veteran's 
request for an increased evaluation for his service-connected 
right eye disorder, with attached private medical evidence.  
The date of claim was thus June 15, 1995, and the issue 
before the Board is whether, during the year preceding 
June 15, 1995, it was factually ascertainable that an 
evaluation of 100 percent was appropriate.

The RO has assigned an effective date of January 3, 1995, for 
the 100 percent evaluation for the veteran's right eye 
disorder on the basis that January 3, 1995, was the date of a 
right corneal transplant which failed and eventually entitled 
the veteran to an evaluation of 100 percent.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

Applicable regulations provide that compensation is payable 
for blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability as if both disabilities were 
service connected, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383 (1999).  In the instant case, 
the veteran has blindness in the left eye as a result of a 
post service injury in 1980.  There has not been a finding 
that his left eye blindness was the result of his own 
misconduct.

38 C.F.R. § 4.84(a), Table V, Diagnostic Code 6071, provides 
that an evaluation of 100 percent is warranted when there is 
only light perception in one eye and visual acuity of 5/200 
or less in the other eye.  At a VA eye examination in July 
1981, there was only light perception in the veteran's 
nonservice-connected left eye.  The question then becomes 
whether the veteran's visual acuity in his service-connected 
right eye was 5/200 or less during the year prior to June 15, 
1995, the date of claim for increase.

In May 1995, at the Los Angeles County-University of Southern 
California Medical Center (LAC-USCMC), visual acuity in the 
veteran's right eye was reported as 20/400.  On June 7, 1995, 
S. R. Kumar, M.D., a private ophthalmologist, reported that 
visual acuity in the veteran's right eye was 20/200.  (Dr. 
Kumar also reported that he had performed a right corneal 
transplant on January 13, 1995, not on January 3, 1995.)  
There is no medical evidence that visual acuity in the 
veteran's right eye was 5/200 or less prior to June 15, 1995, 
the date of claim.  Therefore, the Board concludes that the 
criteria for an evaluation of 100 percent for residuals of a 
right eye injury were not met prior to the date of claim, 
because it was not factually ascertainable prior to the date 
of claim that an increase in disability to the 100 percent 
level had occurred.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.400(o)(2), 4.84(a), Diagnostic Code 6071.

With regard to the RO's finding that the veteran is blind in 
both eyes, the Board notes that the medical evidence of 
record is conflicting.  In June 1996, Jean H. Kim, O.D., a 
private optometrist, reported that the veteran had only light 
perception in the right eye, and, at a VA examination in 
August 1996, visual acuity in the right eye was reported as 
counting fingers at 1 foot.  On the other hand, in July 1996 
at LAC-USCMC, visual acuity in the right eye, with a contact 
lens, was 20/200, and, at a VA examination in January 1997, 
visual acuity in the right eye was 20/400.  In any event, 
blindness in both eyes prior to June 15, 1995, was not 
clinically demonstrated.

The veteran has contended that he should be granted a 
compensable rating of at least 30 percent for his right eye 
disorder for the period 1970 to 1980 and a higher rating for 
the period 1980 to 1995.  

The record shows that, in December 1989, the veteran filed an 
application for compensation or pension, which was accepted 
as a claim for an increased rating for residuals of a right 
eye injury.  That claim was denied by the RO in November 1990 
on the basis that the veteran had not, as requested, provided 
a report from his treating physician.  The veteran did not 
appeal that determination, and he did not file another claim 
for an increased rating for his right eye disorder until 
June 15, 1995.  The Board finds that the veteran may not now 
retroactively file a claim for an increased rating for 
residuals of a right eye disorder since his separation from 
service in October 1970, and, specifically, he may not file a 
claim for an increased rating for the period November 1990 to 
June 1995.  The only issue before the Board at this time is a 
claim of entitlement to an earlier effective date for 
assignment of an evaluation of 100 percent for residuals of a 
right eye injury, which is being denied for the reasons 
stated above.

As the evidence on the issue before the Board is not in 
relative equipoise, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than January 3, 1995, for 
assignment of an evaluation of 100 percent for residuals of a 
right eye injury is denied.


REMAND

The Board notes that a rating decision in January 1999 
granted entitlement to service connection for post-traumatic 
stress disorder (PTSD) and assigned a 10 percent disability 
evaluation.  The veteran filed a notice of disagreement with 
the assigned rating in November 1999.  He has thus 
effectively initiated an appeal on that issue.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to the issue of entitlement 
to an increased evaluation for PTSD, and this case will be 
remanded to the RO for that purpose.  38 C.F.R. § 19.26; 
Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an increased evaluation for PTSD 
is hereby REMANDED to the RO for the following:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
assigned an evaluation of 10 percent for 
PTSD.  The veteran and his representative 
should be clearly advised of the need to 
file a timely substantive appeal if the 
veteran wishes to complete an appeal from 
that determination.

The purpose of this REMAND is to comply with the holding of 
the Court in Manlincon.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Error! Not a valid link



